Citation Nr: 1760636	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for organic brain damage, with cognitive disorder and headaches.

REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1977 to August 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On December 11, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, that the Veteran died in June 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




		
VICTORIA MOSHIASHWILI 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


